Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.

Status of Claims
Claims 1, 2, 5, 8, 9, 16, 18, 20, 21, 23-25, 29 and 34-39 are currently pending. Claims 1, 25 and 29 have been amended by Applicants’ amendment filed 11-30-2021. Claim 40 has been canceled by Applicants’ amendment filed 11-30-2021. No claims have been added by Applicants’ amendment filed 11-30-2021.

Applicant's election without traverse of Group II, claims 25, 26 and 29 (claims 42, 43, 53, 60, 62 and 63, now canceled), directed to a chromatin immunoprecipitation tagmentation kit, in the reply filed on January 17, 2018 was previously acknowledged.  

Applicant’s Supplemental election of Species (A), wherein the species of chromatin-associated factor is histones (instant claim 33), in the reply filed May 5, 2020 was previously acknowledged.

Claims 1, 2, 5 and 8-24 were previously withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected invention, there being no allowable generic or linking claim.  

Claims 34-38 were previously withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected species, there being no allowable generic or linking claim.
The restriction requirement was deemed proper and was made FINAL.



A complete reply to the final rejection must include cancellation of nonelected claims or other appropriate action (37 CFR 1.144) See MPEP § 821.01. 

Therefore, claims 25, 29 and 39 are under consideration to which the following grounds of rejection are applicable. 

Priority
The present application filed December 21, 2015, claims the benefit of PCT/US2014/043295, filed June 19, 2014, which claims the benefit of US Provisional Patent Application No. 61/838,036, filed on June 21, 2013.

Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of the first paragraph of 35 U.S.C. 112. See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).
The disclosure of the prior-filed application, as-filed Specification, filed December 21, 2015; and Application PCT/US2014/043295, filed June 19, 2014; and Provisional Patent Application 61/838,036, filed June 21, 2013, fail to provide adequate support or enablement in the manner provided by the first paragraph of 35 U.S.C. 112 for one or more claims of this application. The specific method steps recited in independent claim 25 does not have support for; “a purified or recombinant Micrococcal Nuclease (MNase) for making closed chromatin accessible”. Therefore, the priority date for the presently claimed invention is November 30, 2021, the filing date of the instant amended claims. 


Withdrawn Objections/Rejections
Applicants’ amendment and arguments filed November 30, 2021 are acknowledged and have 
been fully considered. The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below are herein withdrawn. 

Objection to Markush Language
The objection to claim 29 is withdrawn due to Applicant’s amendment of the claim to properly state the intended Markush groups, in the reply filed 11-30-2021.

Claim Rejections - 35 USC § 101
The rejection of claims 25, 29 and 39 is withdrawn under 35 U.S.C. 101 because the claimed invention is not directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea).
In view of the withdrawn rejection, Applicant’s arguments are rendered moot.

Claim Rejections - 35 USC § 102
(1)	The rejection of claims 25, 29 and 39 is withdrawn under 35 U.S.C. 102(a1)/(a2) as being anticipated by Jelinek et al. (US Patent Application Publication No. 20160115474, published April 28, 2016; effective filing date May 22, 2013) as evidenced by Maxisorp (Thomas Scientific, 2021, 1-6); and Nunc (Thermo Scientific, 2011, 1-40); and ThermoFisher (ThermoFisher Scientific, 2021, 1-10).
	Jelinek et al. do not teach MNase.
In view of the withdrawn rejection, Applicant’s arguments are rendered moot.

(2)	The rejection of claims 25, 29 and 39 is withdrawn under 35 U.S.C. 102(a1)/(2) as being anticipated by Saxonov (US Patent Application Publication No. 20120316074, published December 13, 
Saxonov does not teach MNase.
In view of the withdrawn rejection, Applicant’s arguments are rendered moot.

Claim Rejections - 35 USC § 103
The rejection of claims 25, 29 and 39 is maintained under 35 U.S.C. 103 as being unpatentable over Giresi et al. (US Patent Application Publication No. 20160060691, published March 3, 2016; effective filing date May 23, 2013; of record) in view of Polic et al. (International Patent Application WO2012164320, published December 6, 2012; effectively filed May 30, 2011; of record) as evidenced by Quail et al. (BMC Genomics, 2012, 13, 341, 1-13; of record); and PacBio (Pacific Biosciences, 2014, 1-11; of record).
The combined references of Giresi et al. and Polic et al. do not teach formaldehyde or glutaraldehyde.
In view of the withdrawn rejection, Applicant’s arguments are rendered moot.


Maintained Objections/Rejections
Claim Rejections - 35 USC § 112(b)
The rejection of claims 25, 29 and 39 is maintained under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. 
Claim 25 is indefinite for the recitation of the term “making closed chromatin accessible” in line 7 because the term “accessible” is relative term that renders the claim indefinite. The term “accessible” is not defined by the claim, and the specification does not provide a standard for ascertaining the requisite amount of accessibility that qualifies as making closed chromatin “accessible”, such that one of ordinary skill in the art would not be reasonably appraised of the scope of the invention. Moreover, Applicant indicates in the response filed 11-30-2021, that the term “chromatin accessibility” is a term of art, and usually inaccessible”; while nucleic acid site not complexed with a polypeptide is “generally accessible” (See, pg. 10, last full paragraph), such that it is unclear as to how much chromatin accessibility is encompassed by the term “making closed chromatin accessible” and, thus, the metes and bounds of the claim cannot be determined.
Claim 25 is indefinite for the recitation of the term “allows for the analysis of all chromatin” in lines 18-19 because it is unclear that the Mnase alone will make all closed chromatin accessible as required by instant claim 25 (e.g., without isolating nuclei or permeabilized of cells), such that all chromatin can be analyzed, since it is known that Mnase sites might not account for the entire genome as evidenced by Illumina (pg. 88, Pros and Cons, col 2) and, thus, the metes and bounds of the claim cannot be determined.
Claims 29 and 39 are indefinite insofar as they ultimately depend from claim 25.


New Objections/Rejections
Claim Rejections - 35 USC § 112(a) – New Matter
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 25, 29and 39 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled This is a new matter rejection. This is a new rejection necessitated by amendment of the claims in the response filed 11-30-2021.
MPEP § 2163.II.A.3.(b) states, “when filing an amendment an applicant should show support in the original disclosure for new or amended claims” and “[i]f the originally filed disclosure does not provide support for each claim limitation, or if an element which applicant describes as essential or critical is not claimed, a new or amended claim must be rejected under 35 U.S.C. 112, para. 1, as lacking adequate written description”. According to MPEP § 2163.I.B, “While there is no in haec verba requirement, newly added claim limitations must be supported in the specification through express, implicit, or inherent disclosure” and “The fundamental factual inquiry is whether the specification conveys with reasonable clarity to those skilled in the art that, as of the filing date sought, applicant was in possession of the invention as now claimed. See, e.g., Vas-Cath, Inc., 935 F.2d at 1563-64, 19 USPQ2d at 1117”. The claim contains subject matter that was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art (hereafter the Artisan), that the inventors, at the time the application was filed, had possession of the claimed invention. 37 CFR §1.118 (a) states that "No amendment shall introduce new matter into the disclosure of an application after the filing date of the application". Instant claim 25 recites (in part) “a purified or recombinant Micrococcal Nuclease (MNase) for making closed chromatin accessible” in lines 19-20.
Applicant does not point to any portion of the originally as-filed Specification (filed December 21, 2015) for support of instant claim 25 including lines 5-7. Upon review of the instant as-filed Specification, support was not found for the limitations: “a purified or recombinant Micrococcal Nuclease (Mnase) for making closed chromatin”. The instant as-filed Specification, filed December 21, 2015 recites: “Comparing genomic bins aggregating sequencing data for mES H3K4me3 regions genome-wide for bulk ChIP-seq using Mnase followed by adapter ligation” (as-filed Specification, pg. 2, lines 13-15); “an “isolated” biological component has been substantially separated or purified away from other components in the cell of an organism...”isolated” include nucleic acids and proteins purified by standard purification methods”, and that “the term also embraces nucleic acids and proteins prepared by recombinant expression in a host cells as well as chemically synthesized nucleic acids” (as-filed Specification, pg. 11, lines 17-23); 
Thus, there is no corresponding teaching regarding “a purified or recombinant Micrococcal Nuclease (MNase) for making closed chromatin accessible” in the instant as-filed Specification.
A claim by claim analysis of independent claim 25 regarding where support can be found for the amendments to the claims in the amended as-filed Specification, filed December 21, 2015; PCT/US2014/043295, filed June 19, 2014; and/or in the US Provisional Patent Application 61/838,036 is respectfully suggested. See MPEP § 2163 particularly § 2163.06.
Claims 25, 29 and 39 will remain rejected until Applicant cancels all new matter.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

	Claims 25, 29 and 39 are rejected under 35 U.S.C. 102(a1) as being anticipated by Illumina (Illumina, 2014, 1-198). This is a new rejection necessitated by amendment of the claims in the response filed 11-30-2021.
Regarding claims 25, 29 and 39, Illumina teach a variety of kits useful for Illumina sequencing methods including ScriptSeq Complete Kit, TruSeq RNA Sample Prep Kit, Genomic DNA Sample Prep Kit, Nextera DNA Sample Prep Kit, HiSeq 2000, Nextera XT DNA Sample Prep Kit, TruSeq ChIP-Seq Kit, and Nextera Mate Pair Kit (interpreted as components of a kit, claim 25) (pg. 8, last full paragraph; pg. 45, References; pg. 46, entire page; pg. 55, last full paragraph; pg. 90, last full paragraph; and pg. 98, last full paragraph). Illumina teaches that deep sequencing provides accurate representation of the location of regulatory proteins in a genome, wherein the DNA-protein complexes are stabilized by formaldehyde crosslinking before DNase I digestion (interpreted as formaldehyde, claim 25) (pg. 85, first full paragraph, lines 3-5). Illumina teaches formaldehyde-assisted isolation of regulatory elements (FAIRE-Seq) is based on differences in crosslinking efficiencies between DNA and nucleosomes or sequence-specific DNA-binding proteins, wherein DNA-binding proteins are briefly crosslinked in vivo using formaldehyde (interpreted as formaldehyde, claim 25) (pg. 94, first full paragraph, lines 1-3). Illumina teaches Micrococcal nuclease (Mnase)-assisted isolation of nucleosomes sequencing (MAINE-Seq), which is a variation on the well-established use of Mnase digestion to map nucleosome positions (Mnase-Seq), wherein it is estimated that almost half the genome contains regularly spaced arrays of nucleosomes, which are enriched in active chromatin domains, such that in MAINE-Seq, genomic DNA is treated with Mnase, wherein the DNA from the DNA-protein complexes is then extracted and separated (interpreted as purified Mnase, claim 25) (pg. 88, first full paragraph). Illumina teaches chromatin isolation by RNA purification (ChIRP-Seq) is a protocol to detect the locations on the genome where non-coding RNAs (ncRNAs), such as long non-coding RNAs (lnRNAs), and their proteins are bound, such that samples are first crosslinked, sonicated, biotinylated tiling oligos are hybridized to the RNAs of interest, and the complexes are captured with streptavidin magnetic beads (interpreted as comprising beads, claim 25) (pg. 7, first full paragraph). Illumina teaches that in Global Run-on Sequencing (GRO-Seq), RNAs are hydrolyzed and purified using beads coated with Brd-UTP antibody (interpreted as comprising beads coated with antibodies, claim 25) (pg. 9, first full paragraph). Illumina teaches that in Methylation-Capture (METHYLCAP) Sequencing or MBDCAP Sequencing, proteins are used to capture methylated DNA in the genome, wherein genomic DNA is sonicated, incubated with tagged MBD proteins that can bind methylated cytosines, and the protein-DNA complex is precipitated with antibody-conjugated beads that are specific to the protein tag (interpreted as comprising beads coated with antibodies, claim 25) (pg. 99, first full paragraph). Illumina teaches that chromatin immunoprecipitation sequencing (ChIP-Seq) is a well-established method to map specific protein-binding sites, wherein DNA-protein complexes are crosslinked in vivo, samples are fragmented, and treated with an exonuclease to trim unbound oligonucleotides, such that protein-specific antibodies are used to immunoprecipitate the DNA-protein complex, such that the DNA is extracted and sequenced, giving high-resolution sequences of the protein-binding sites (interpreted as histone-binding antibodies, claim 25) (pg. 91, first full paragraph). Illumina teaches that the assay for transposase-accessible chromatin using sequence (ATAC-Seq) used the Epicentre Tn5 transposome, wherein DNA is incubated with Tn5 transposome, which performs adaptor ligation and fragmentation and priming of open chromatin regions, such that deep sequencing of the purified regions provides base-pair resolution of nucleosome-free regions in the genome (interpreted as a transposase not conjugated to an antibody, protein or oligonucleotide; encompassing a transposon; a first DNA molecule; a second DNA molecule; a Tn5 transposase; and first and second molecules inherently comprising a barcode and primers, claims 25, 29 and 39) (pg. 96, first full paragraph).
Illumina meets all the limitations of the claims and, therefore, anticipates the claimed invention. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

(1)	Claims 25, 29 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Illumina (Illumina, 2014, 1-198) in view of McNamara et al. (US Patent Application Publication No. 20140199245, published July 17, 2014; effective filing date September 1, 2011). This is a new rejection necessitated by amendment of the claims in the response filed 11-30-2021.
Regarding claims 25, 29 and 39, Illumina teach a variety of kits useful for Illumina sequencing methods including ScriptSeq Complete Kit, TruSeq RNA Sample Prep Kit, Genomic DNA Sample Prep Kit, Nextera DNA Sample Prep Kit, HiSeq 2000, Nextera XT DNA Sample Prep Kit, TruSeq ChIP-Seq Kit, and Nextera Mate Pair Kit (interpreted as components of a kit, claim 25) (pg. 8, last full paragraph; pg. 45, References; pg. 46, entire page; pg. 55, last full paragraph; pg. 90, last full paragraph; and pg. 98, last full paragraph). Illumina teaches that deep sequencing provides accurate representation of the location of regulatory proteins in a genome, wherein the DNA-protein complexes are stabilized by formaldehyde crosslinking before DNase I digestion (interpreted as formaldehyde, claim 25) (pg. 85, first full paragraph, lines 3-5). Illumina teaches formaldehyde-assisted isolation of regulatory elements (FAIRE-Seq) is based on differences in crosslinking efficiencies between DNA nucleosomes or sequence-specific DNA-binding proteins, wherein DNA-binding proteins are briefly crosslinked in vivo using formaldehyde (interpreted as formaldehyde, claim 25) (pg. 94, first full paragraph, lines 1-3). Illumina teaches Micrococcal nuclease (Mnase)-assisted isolation of nucleosomes sequencing (MAINE-Seq), which is a variation on the well-established use of Mnase digestion to map nucleosome positions (Mnase-Seq), wherein it is estimated that almost half the genome contains regularly spaced arrays of nucleosomes, which are enriched in active chromatin domains, such that in MAINE-Seq, genomic DNA is treated with Mnase, wherein the DNA from the DNA-protein complexes is then extracted and separated (interpreted as purified Mnase, claim 25) (pg. 88, first full paragraph). Illumina teaches chromatin isolation by RNA purification (ChIRP-Seq) is a protocol to detect the locations on the genome where non-coding RNAs (ncRNAs), such as long non-coding RNAs (lnRNAs), and their proteins are bound, such that samples are first crosslinked, sonicated, biotinylated tiling oligos are hybridized to the RNAs of interest, and the complexes are captured with streptavidin magnetic beads (interpreted as comprising beads, claim 25) (pg. 7, first full paragraph). Illumina teaches that in Global Run-on Sequencing (GRO-Seq), RNAs are hydrolyzed and purified using beads coated with Brd-UTP antibody (interpreted as comprising beads coated with antibodies, claim 25) (pg. 9, first full paragraph). Illumina teaches that in Methylation-Capture (METHYLCAP) Sequencing or MBDCAP Sequencing, proteins are used to capture methylated DNA in the genome, wherein genomic DNA is sonicated, incubated with tagged MBD proteins that can bind methylated cytosines, and the protein-DNA complex is precipitated with antibody-conjugated beads that are specific to the protein tag (interpreted as comprising beads coated with antibodies, claim 25) (pg. 99, first full paragraph). Illumina teaches that chromatin immunoprecipitation sequencing (ChIP-Seq) is a well-established method to map specific protein-binding sites, wherein DNA-protein complexes are crosslinked in vivo, samples are fragmented, and treated with an exonuclease to trim unbound oligonucleotides, such that protein-specific antibodies are used to immunoprecipitate the DNA-protein complex, such that the DNA is extracted and sequenced, giving high-resolution sequences of the protein-binding sites (interpreted as histone-binding antibodies, claim 25) (pg. 91, first full paragraph). Illumina teaches that the assay for transposase-accessible chromatin using sequence (ATAC-Seq) used the Epicentre Tn5 transposome, wherein DNA is incubated with Tn5 transposome, adaptor ligation and fragmentation and priming of open chromatin regions, such that deep sequencing of the purified regions provides base-pair resolution of nucleosome-free regions in the genome (interpreted as a transposase not conjugated to an antibody, protein or oligonucleotide; encompassing a transposon; a first DNA molecule; a second DNA molecule; a Tn5 transposase; and first and second molecules inherently comprising a barcode and primers, claims 25, 29 and 39) (pg. 96, first full paragraph).
Illumina does not specifically exemplify purified or recombinant Mnase before use in a reaction.
	Regarding claim 25 (in part), McNamara et al. teach the rapid detection of microbial-associated nuclease activity with chemically modified nuclease substrates, and probes and compositions useful in detection assays (Abstract, lines 1-4). McNamara et al. teach that purified micrococcal nuclease was obtained from Worthington Biochemical Corporation (interpreted as purified Mnase, claim 25) (paragraph [0234]). McNamara et al. teach in Figure 5, digestion of oligonucleotide substrates with various concentrations of micrococcal nuclease (MN) (paragraphs [0043]; and Figure 5).
It is prima facie obvious to combine prior art elements according to known methods to yield predictable results; the court held that, "…a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950)”. Moreover, it would have been prima facie obvious before the effective filing date of the claimed invention to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted). See also In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960). Therefore,  prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the kits and/or Illumina sequencing methods including the use of MNase as disclosed by Illumina to include the purified, commercially available Mnase as taught by McNamara et al. with a reasonable expectation of success in producing commercially available kits comprising purified components for use in a variety of Illumina sequencing methods including MAINE-Seq such that the location of regulatory proteins and other DNA-binding proteins in the genome can be accurately mapped.
Thus, in view of the foregoing, the claimed invention, as a whole, would have been obvious to one of ordinary skill in the art at the time the invention was made. Therefore, the claims are properly rejected under 35 USC §103(a) as obvious over the art.



(2)	Claims 25, 29 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Jelinek et al. (US Patent Application Publication No. 20160115474, published April 28, 2016; effective filing date May 22, 2013; of record) in view of Laemmli et al. (US Patent Application Publication No. 20070009937, published January 11, 2007) as evidenced by Sigma-Aldrich (Millipore Sigma, 2022, 1-4). This is a new rejection necessitated by amendment of the claims in the response filed 11-30-2021.
Regarding claims 25 (in part), 29 and 39, Jelinek et al. teach compositions, methods and kits useful for epigenetic analysis based on the use of transposons that are targeted to specific regions of chromatin based on DNA-DNA interactions, protein-protein interactions, RNA-RNA interactions, and nucleic acid-protein interactions (interpreted as chromatin; first DNA molecule; a second DNA molecule; transposons; and kit, claim 25) (Abstract). Jelinek et al. teach DNA sequence analysis is performed on the fraction of DNA isolated by immunoprecipitation with antibodies specific to the protein of interest (interpreted as an affinity molecule-coated solid surface comprising an antibody and a manufactured surface; and beads, claim 1) (paragraph [0006], lines 7-9), wherein it is known that immunoprecipitation allows sample, wash and other solutions to pass through a column that is packed porous resin (typically beaded agarose) onto which a target-specific antibody has been immobilized as evidenced by ThermoFisher (pg. 1, second full paragraph). Jelinek et al. teach that lower sample requirements apply only to high affinity antibodies targeting abundant proteins such as RNA polymerase II or histone modifications (paragraph [0008], lines 9-11). Jelinek et al. teach in Figure 1B, TAM-ChIP, wherein proteins such as antibodies specific for the proteins of interest, transcription factors, or chromodomains such as in HP1 and polycomb proteins are first conjugated to a transposase-transposon complex (Transposome) (interpreting non-antibody proteins, transcription factors, and chromodomains as a transpose not conjugated to antibodies; and a transposon complex), charged with synthetic oligonucleotides that comprise a transposon cassette containing the following features: transposase recognition sequences; a biotin or other molecule conjugated to an oligonucleotide to facilitate purification of targeted DNA with streptavidin magnetic beads or other suitable support conjugated to the other member of the selected high affinity binding pair (interpreted to one or more affinity molecule-coated solid support; manufactured surfaces; and beads); a unique barcode (interpreted as a first and second DNA molecule); platform-specific tags (interpreting non-antibody proteins, transcription factors, and chromodomains as a transpose not conjugated to antibodies; transposon complex; transposase; transposon; and DNA molecules) (paragraph [0077]-[0082]; and Figure 1). Jelinek et al. teach that transposon targeting can also be based on RNA-protein interaction, RNA-DNA interactions, wherein (i) a series of modified (biotin, streptavidin or other attachment chemistry) oligonucleotides are designed to hybridize to the ncRNA of interest; (ii) formaldehyde fixed chromatin is prepared (interpreted as a crosslinking agent); (iii) oligonucleotides are hybridized to the native target within the chromatin prep; (iv) transposase enzymes preloaded with a sequencing library compatible transposon and modified with a complementary attachment chemistry are added to the material generated from (iii), and the enzymes bind to the complementary chemistry on the hybridized oligos resulting in the intended targeting of the transposon to the sites of interest (interpreted as not conjugated to an antibody); (v) washing; (vi) PCR amplification; and (vii) DNA is sequenced using Next-Gen sequencing platforms such as Illumina (interpreted as an affinity molecule-coated solid surface not conjugated to an antibody). (paragraph [0100]-[0107]). Jelinek et al. teach in Example 4, DNA libraries produced by the optimized method in the preceding experiments with antibody-transposome conjugates are compared with libraries produced via traditional ChIP-Seq performed with the same unconjugated antibodies; and that antibody-chromatin complexes are captured using protein A coated magnetic beads (interpreted as affinity molecule-coated surfaces comprising immobilized antibody), washed, eluted, and DNA purified following established procedures (interpreting transposome and antibodies as agents for loosening chromatin, and transposomes or polymerase as crosslinking agents; affinity molecule-coated beads; affinity molecule-coated surfaces comprising immobilized antibody; and transposome, claim 25) (paragraph [0125], lines 1-12). Jelinek et al. teach that the ChIP-enriched and the untreated sonicated gDNA are processed according to standard protocols (interpreting sonication as a DNA shearing agent) for library preparation for sequencing in the Illumina Genome Analyzer GAII, such that this consists of end-repair, adaptor ligation, size-selection, and PCR amplification, such that all of these steps are done and sequencing performed according to standard methods (interpreted as a DNA shearing element; adaptor ligation reaction inherently comprising a cross-linking agent; first and second DNA molecules comprising a sequencing adaptor; and inherently including tubes, claims 25 and 39) (paragraph [0125], lines 13-19). Jelinek et al. teach in Example 8 and Figure 16, the compatibility of chromatin extraction buffers with the transposase enzyme and determination of whether chromatin is recognized as a Tn5 transposase substrate, wherein two forms of the Tn5 enzyme were used, such that the assembled enzyme: oligonucleotide complexes including Panel A, Tn5, Panel B, TS-Tn5 completely tagment purified genomic DNA from HeLa cells (interpreted as transposase; and transposase is Tn5 transposase, claims 25 and 29) (paragraph [0132]). Jelinek et al. teach in Example 9, that the lysis buffer is used to extract chromatin cells for the ChIP method contains harsh detergents such as SDS and EDTA, such that TAM-ChIP, antibody-transposase complexes are directly added to chromatin in lysis buffer (interpreting extraction and lysis buffer as DNA shearing agents; and SDS as an agent for loosening closed chromatin, claim 25) (paragraph [0133], lines 1-5). Jelinek et al. teach that antibody-oligonucleotide conjugates useful for proximity ligation reactions typically comprise an antibody that binds a target nucleic acid-associated protein that is conjugated to a double-stranded oligonucleotide that comprises at least two recognition sites for a freeing restriction enzyme, primer sites for amplification, at least one barcode sequence to identify the conjugated antibody, complementary overhangs to facilitate ligation, and a spacer for optimizing the length of the oligonucleotide (interpreted as including a first molecule and a second molecule comprising a barcode, priming site; a restriction enzyme; and a crosslinking agent, claims 25 and 39) (paragraph [0028]). Jelinek et al. teach that anti-goat IgG antibody was coupled to a 100 bp oligo by mixing in the presence of free streptavidine, such that a goat antibody serves as the antigen and was absorbed to maxisorp 96-well plates at different concentrations, and the antibody-oligonucleotide conjugate allowed to bind the antigen and excess antibody was washed away (interpreted as solid support with immobilized antibody, claim 25) (paragraph [0131]). Jelinek et al. teach the use of cross-linked and sonicated (or restriction digested) chromatin as a starting material including cross-linked chromatin that has been enzyme digested or sonicated, resulting in antibody binding at the intended target (interpreted as digested chromatin) (paragraph [0128], lines 1-8).
Illumina does not specifically exemplify purified or recombinant Mnase (instant claim 25, in part).
	Regarding claim 25 (in part), Laemmli et al. a method for localizing, in chromatin or DNA, the binding loci of a chromatin or DNA binding protein comprising: (a) tethering an enzyme with regulatable activity to said chromatin binding protein; (b) transiently activating the regulatable enzymatic activity bound to the targeted chromatin; and (c) mapping the enzymatically-modified genomic sites introduced by the enzyme into the chromatin on a chromosome-wide scale or a genome-wide scale; as well as kits for carrying out the methods of the invention (Abstract). Laemmli et al. teach the chromatin endogenous cleavage (ChEC) in fixed cells by Mnase digestion (Sigma) (interpreted as a purified Mnase, claim 29) (paragraph [0292]), wherein it is known that Mnase is sold by Sigma as a lyophilized white powder obtained from Staphylococcus aureus as evidenced by Sigma-Aldrich (pg. 1, first and second full paragraphs).
It is prima facie obvious to combine prior art elements according to known methods to yield predictable results; the court held that, "…a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950)”. Therefore, in view of the benefits of detecting localizing, in chromatin or DNA, the binding loci of a chromatin of DNA-binding protein as exemplified by Laemmli et al., it would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of targeting specific regions of chromatin including digesting formaldehyde fixed chromatin as disclosed by Jelinek et al. to include digestion of chromatin or DNA by Mnase as taught by Laemmli et al., with a reasonable expectation of success in producing a kit to carry out methods for analyzing chromatin and/or DNA-binding proteins including determining the location of DNA-binding sites; digesting chromatin for conjugation to a an antibody and/or a transposome; and/or for the genome-wide mapping of specific DNA fragments because Jelinek et al. teach the use of kits such as Nextera kits, sample preparation kits, ChIP kits, and kits for practicing the invention including digesting or shearing crosslinked chromatin for reaction, analysis and/or mapping reads to the human genome; while Laemmli et al. teach kits for carrying out the methods of the invention including digesting chromatin from fixed cells using Mnase for mapping targeted chromatin proteins to enzymatically-modified genomic sites
Thus, in view of the foregoing, the claimed invention, as a whole, would have been obvious to one of ordinary skill in the art at the time the invention was made. Therefore, the claims are properly rejected under 35 USC §103(a) as obvious over the art.

Conclusion
Claims 25, 29 and 39 are rejected.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amy M Bunker whose telephone number is (313) 446-4833.  The examiner can normally be reached on Monday-Friday (6am-2:30pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita, can be reached on (571) 272-2876. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMY M BUNKER/
Primary Examiner, Art Unit 1639